Citation Nr: 1433352	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  07-39 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A. S.




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to November 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing (Travel Board).  A hearing transcript has been associated with the claims file.

The Board remanded the instant matters in January 2012.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection for an acquired psychiatric disorder and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a copy of the June 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through June 2012; such records were considered in the September 2012 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA consist of various adjudicatory documents that were duplicative of those contained in the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, and the record includes a diagnosis of PTSD, the most persuasive medical opinion on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.

3.  An acquired psychiatric disorder, to include major depressive disorder, did not manifest in service or within the first post-service year, and is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in a letter dated in August 2005, sent prior to the August 2006 rating decision, the Veteran was advised of the evidence and information necessary to substantiate what was then characterized as a claim for service connection for PTSD, as well as his and VA's respective responsibilities in obtaining such evidence and information.  In addition, a September 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, the October 2007 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the September 2006 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).  Finally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds that no additional AOJ action on this claim, prior to appellate consideration, is required. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  A September 2006 response from the Social Security Administration (SSA) indicates that the Veteran did not receive benefits.  An August 2009 VA treatment note reflects the Veteran's reports that he did not receive outpatient mental health treatment prior to being hospitalized at VA.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as the Veteran's wife, his brothers, his former wife and his representative, on his behalf.  

The Veteran was also afforded VA examinations in July 2006 and March 2012 in order to adjudicate his claim on appeal.  The March 2012 VA examiner offered an etiological opinion as to the claimed disorders and based his conclusions on a review of the record, to include interviews with the Veteran, a full examination and discussion of the significance of potentially relevant evidence within the service treatment records.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').  As such, the Board finds that the opinion proffered by the March 2012 VA examiner is sufficient to assist VA in deciding the claim for service connection. 

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Acting Veterans Law Judge.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2011 hearing, the undersigned enumerated the issues then on appeal, which included service connection for an acquired psychiatric disorder. The Veteran provided testimony regarding his psychiatric symptoms and his service.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned pertaining to the Veteran's current treatment and the bases for denial of the claim.  Notably, the undersigned highlighted for the Veteran certain service treatment record entries which could be potentially relevant to his claim, and suggested to the Veteran that he could help substantiate his claim by requesting an examiner to provide an etiology opinion based upon review of those specific service treatment records.  In response to the Veteran's testimony, the Board remanded the issue for further development.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.  Furthermore, any perceived deficiencies with the conduct of the hearing were cured with further development by the Board.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2012 remand directives by obtaining VA treatment records dated since February 2010 and obtaining an etiological opinion as applicable to the instant claim, and, as such, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Service Connection

The Veteran contends that his current acquired psychiatric disorder had its onset during service.  Specifically, he contends that his symptoms developed as a result of recovering bodies of individuals who had drowned in San Francisco Bay or committed suicide off the Golden Gate Bridge.  In the alternative, he contends that his symptoms began after being struck with an object during a physical altercation and receiving threats from fellow sailors.

A.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.           § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The-benefit-of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

B.  PTSD

In this case, as explained below, the Veteran has not met the first essential criterion for service connection for PTSD - medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition as set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The Veteran's service treatment records reflect that he was found to be psychiatrically normal on a November 1976 reenlistment examination and that he had complained of depression or excessive worry in an accompanying Report of Medical History.  In January 1978, he was hit in the head with a chair at the EM club resulting in a laceration to the left eyebrow.  The Veteran reported not knowing why he had been hit.  A September 1980 service discharge examination found him to be psychiatrically normal.  In his accompanying Report of Medical History, the Veteran endorsed depression or excessive worry with the examiner noting that the Veteran "sometimes" experienced mild nervousness.  

Service personnel records indicate that the Veteran was subject to a Captain's Mast in March 1978.  The Court Memorandum for this Captain's Mast indicates that the Veteran willfully involved himself in the assault of another sailor.  An undated Meritorious Unit Commendation for the USCGC Rush indicates that the ship had performed in support of Coast Guard operations in the mission areas of military readiness, search and rescue and law enforcement for the period from February 1974 to August 1974.  A September 1974 Memorandum commended the Veteran for his superior performance as a crewmember during rescue operations earlier that month in San Francisco Bay.

Post-service treatment records reflect assessments of PTSD and probable PTSD in August 2005, with the treating VA psychologist noting that she had  "major reservation[s]" about whether the traumatic events described by the Veteran were "sufficiently threatening" to warrant a diagnosis and indicated that PTSD was a "working diagnosis."  An impression of PTSD was noted in a January 2006 VA treatment note with the examining physician indicating that the "symptoms were sufficient to meet the criteria for PTSD although the severity of [the Veteran's] traumatic events were somewhat plus/minus."  This same physician noted in a July 2006 VA treatment note that a diagnosis of PTSD was being assumed for the purposes of treatment.  The Veteran's treating VA psychiatrist, Dr. D. A., found that the Veteran did not appear to have PTSD based on his assessment on multiple occasions, including in December 2008, August 2009 and September 2011.

In contrast, a diagnosis of PTSD was noted by a VA physician in February 2008 during treatment related to abdominal pain.  The physician did not explain the basis of her diagnosis.

A July 2006 VA neuropsychiatric examiner, following an examination, determined that the Veteran did not present at this interview with the full criteria for a diagnosis of PTSD, nor did his service records reflect criteria for a diagnosis of PTSD, nor did his service records reflect markers which would indicate an event that traumatized him enough to cause poor adjustment during service.  The examiner further noted that, although the Veteran had been diagnosed with PTSD in the trauma recovery program (TRP) clinic, his psychiatrist had expressed some reservations about whether or not his stressor met the criteria necessary for that diagnosis in the DSM-IV and determined that his stressor did not meet those criteria.  The examiner further noted that some of the Veteran's symptoms that might be listed as avoidance behaviors (i.e., foreshortened future, detachment) were part of his major depressive disorder.  The Board notes that, although the examiner did not specifically indicate that he had reviewed the Veteran's claims file, specific citations to the Veteran's service records were included in the examination report.

Similarly, a March 2012 VA psychologist determined that the Veteran did not present with symptoms consistent with a diagnosis of PTSD and that it was not clear that his descriptions of events during service would rise to the level of a PTSD stressor, as has been noted by the previous examiner and his VA outpatient providers.  The examiner opined that the Veteran was rather vague and provided limited details about his reported stressors in the current evaluation, including that he had felt threatened after coming across a shipmate and an officer abusing marijuana.  However, a review of his service records revealed that his adjustment during service was good with no indication that he was having difficulties with adjustments at the time and his medical examination in 1976 was negative for any psychiatric symptoms, despite self-endorsing some symptoms of nervousness.  He voluntarily reenlisted for an additional four years and his only negative mark was from a Captain's Mast in 1978 from being hit on the head when getting involved to break up an argument; he did not report feeling that his life was threatened at that time nor did he report response in a traumatic fashion at that time.  The examiner noted that he had voluntarily engaged in the activity and did not report response at the time that would rise to the level of a PTSD stressor.  In addition, the Veteran denied symptoms related to criterion B (persistent re-experiencing), criterion C (persistent avoidance of stimuli associated with the trauma) and criterion D (persistent symptoms of increased arousal) on the current evaluation.  The Board notes that the psychologist had also reported reviewing the Veteran's claims file, Form DD-214 and electronic medical records.

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).   In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez, supra.

While a diagnosis of PTSD is reflected in a February 2008 VA treatment note, cited above, such diagnosis is not supported by clear, fact-specific rationale.  The August 2005 probable assessment of PTSD was noted to be a working diagnosis with the physician stating that she had major reservations about the severity of the Veteran's reported stressors.  Similar concerns about the severity of the Veteran's reported stressors were noted in January 2006 and July 2006.  The Veteran's current treating VA psychologist found that he did not suffer from PTSD on multiple occasions.  Both the July 2006 and March 2012 VA examiners determined that the Veteran did not suffer from PTSD and provided well-reasoned, thoroughly explained opinions as to why such diagnostic criteria were not satisfied.  The Board thus finds that, collectively, such evidence should be accorded greater probative weight than the February 2008 diagnosis of the VA physician. 

Clearly, the conclusions of the July 2006 and March 2012 VA examiners that the Veteran fails to meet the criteria for a PTSD diagnosis were based on reviews of pertinent evidence in the claims file (including the service treatment and personnel records), as well as a detailed clinical interview of the Veteran, and the administration of psychological testing, and the examiners provided a specific discussion of the DSM-IV criteria, as it applies to the Veteran, in the examination report.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Accordingly, the Board is according the opinions of the July 2006 and March 2012 VA examiners - reached after such comprehensive testing and interview, records review and discussion of the criteria for diagnosing PTSD - great probative weight on the question of whether the DSM-IV criteria for a diagnosis of PTSD are actually met.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent, persuasive evidence establishes that the Veteran does not have the disability for which service connection is sought), there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the Board finds that the preponderance of the evidence establishes that the Veteran has never manifested PTSD rather than having a prior diagnosis of PTSD which subsequently became asymptomatic.

Furthermore, as regards to any direct assertions by the Veteran, his former wife or his representative attempting to establish that the Veteran currently has PTSD on the basis of lay assertions, alone, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of current diagnosis of PTSD is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran, his brother, his former wife nor his representative is shown to be other than layperson without appropriate training and expertise, they are not competent to render a probative opinion on the medical matters on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay statements have little, if any, probative value on the issue of whether the Veteran meets the DSM-IV criteria for a PTSD diagnosis.  To the extent that such statements hold probative value, the probative value of these lay statements are greatly outweighed by the opinions of the July 2006 and March 2012 VA examiners who possess greater expertise and training for diagnosing psychiatric disorders, to include PTSD. 

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Acquired Psychiatric Disorder other than PTSD

The Veteran generally asserts that his acquired psychiatric disorder other than PTSD is the result of his service.  He further asserts that he displayed symptoms of nervousness during service.

As previously stated, the Veteran's service treatment records reflect that he was found to be psychiatrically normal on a November 1976 reenlistment examination and that he had complained of depression or excessive worry in an accompanying Report of Medical History.  In January 1978, he was hit in the head with a chair at the EM club resulting in a laceration to the left eyebrow.  The Veteran reported not knowing why he had been hit.  A September 1980 service discharge examination found him to be psychiatrically normal.  In his accompanying Report of Medical History, the Veteran endorsed depression or excessive worry with the examiner noting that the Veteran "sometimes" experienced mild nervousness.  

Post-service treatment records document complaints of depression and other psychiatric symptoms beginning in May 2005.  In a May 2005 VA treatment note, the Veteran reported that he had suffered from depression and anxiety for about 20 years, that his symptoms had worsened over the past two years and that he had received no treatment.  A diagnosis of recurrent major depression with probable psychotic features was made in May 2005.

A July 2006 VA psychological examiner, following an examination, diagnosed the Veteran with moderate major depressive disorder.  The examiner noted that while the Veteran experienced "disturbing symptomology" and that he was "clearly very distressed," such was the result of his helpless, hopeless feelings, poor self-esteem and despair over where his life choice have led him.  The examiner opined that "[t]hese underlie his major depressive disorder which gives rise to his chronic state of distress."

During an August 2011 hearing, the Veteran testified that he was struck in the head with a chair while breaking up an argument between two seamen and that he was in constant fear of his life after seeing some seamen smoking marijuana in the back of the ship.  He also testified that he "picked up a lot" of dead bodies while stationed under the Golden Gate Bridge and that he had been diagnosed with a mental disorder about five years ago.  A.S. testified that she had been married to the Veteran while he was in service, that she had noticed a change in his emotions and mood swings after service and that they had attended marriage counseling after service but he had not been diagnosed with a mental condition.

An August 2011 opinion from Dr. D. A., the Veteran's treating VA psychologist, indicates that the Veteran's PTSD/mental condition could be caused by his military service.

In a March 2012 examination report, the VA psychologist noted that, although the Veteran self-reported symptoms of depression or excessive worry at his service discharge in 1976 and 1980, the discharge examination was negative for any psychiatric symptoms and the self-report of symptoms would not necessarily be indicative of a diagnosis.  The examiner noted that there was no indication that the Veteran ever received any mental health services in the service records or that he had any difficulty adjusting to service, as he reenlisted for an additional four years with apparent commendations throughout his service, and he continuously reported not being able to recall events at the time period of when events occurred.  Following an examination and a review of the Veteran's claims file, a diagnosis of recurrent major depressive disorder was made.  The examiner opined that the Veteran's current symptoms of depressive were chronic and longstanding but less likely than not related to service as he functioned well during service with no indication of specific symptoms of depression, although he had self-reported mild symptoms of nervousness upon discharge that was noted by the medical doctor at the time to not be indicative of any psychiatric problems.  The Veteran's symptoms of depression appear to have emerged across his life span and related to his despair of his life choice, including his past history of substance abuse and relationship difficulties over the years.

A lay statement from the Veteran's brother, F. A., was submitted in September 2005.  The author detailed a deterioration in the Veteran's behavior over the years as well as his difficulties at work.  Finally, the Veteran submitted multiple internet articles describing the frequency of suicides off the Golden Gate Bridge, the history of the Coast Guard station at Fort Point and the mission of the Coast Guard search and rescue.

The Board has first considered whether service connection is warranted on a presumptive basis.  The record reflects a May 2005 assessment that the Veteran manifested recurrent major depression with probable psychotic features.  For the purposes of 38 C.F.R. § 3.309(a), the term "psychosis" includes diagnoses of brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  Thus, technically, the Veteran has not been diagnosed with a psychiatric disorder deemed a psychosis for presumptive service connection purposes.  In any event, the Board finds no credibly lay or medical evidence that the Veteran demonstrated psychotic behavior in service or within one year from service discharge.  As such, presumptive service connection is not warranted for psychosis as a chronic disease under 38 C.F.R. § 3.309(a).  

The Board further finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder.  While the evidence of record shows that the Veteran has a current diagnosis of major depressive disorder, the probative evidence of record demonstrates that such did not have its onset in service or is otherwise related to his service.  In this regard, the Board places great probative weight on the March 2012 VA examiner's opinion that the Veteran's depressive disorder was less likely than not related to service as the Veteran was not treated or diagnosed with such a disorder during service, that he functioned well in service and that his current depression was attributed to his life choices.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Importantly, the examiner specifically discussed the significant of service treatment record entries wherein the Veteran reported nervous symptoms and why those entries did not support a finding of in-service onset.  The Board notes that the July 2006 VA examiner made similar findings. 

In contrast, the April 2011 opinion from the Veteran's treating VA psychologist suggests that the Veteran's mental condition could be caused by his military service.  However, this opinion is speculative in nature and holds little probative value.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  This opinion was speculative and, as such, is afforded no probative weight.

The Board notes that the Veteran, his brother and his former wife have contended that the Veteran's current acquired psychiatric disorder is related to his service.  Here, the Board finds the description of events and symptomatology by these witnesses to be credible.  However, with regard to the significance of the events and symptoms as it relates to establishing the onset or etiology of a psychiatric disorder, the Board finds that this is a medical question requiring specialized training and expertise beyond the competence of a lay observer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Overall, the Board finds that the diagnoses and opinions provided by the July 2006 and March 2012 VA examiners hold substantially greater probative value than the opinions provided by the Veteran, his brother and his former wife as they have greater training and expertise to speak to the medical questions at hand.  Notably, these examiner opinions were provided based upon review of the entire claims folder contents, to include the lay witness descriptions of record before them.  Therefore, the Board accords greater probative weight to the VA examiners' opinions. 

The Board further observes that the Veteran and his spouse, while reporting symptomatology in service and thereafter, have also reported that an acquired psychiatric disorder had not been diagnosed until approximately 2005 - which is 25 years after service discharge.  This lengthy period without evidence of treatment tends to weigh against a finding of in-service onset.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, in the absence of a chronic disease listed in 38 C.F.R. § 3.309(a), the statements by the Veteran and his lay witnesses cannot satisfy the nexus requirement for establishing service connection by relying on evidence of continuity of symptomatology.  See Walker, 708 F.3d at 1337 (holding that only those chronic diseases listed in § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  Nonetheless, the VA examiners have considered the service treatment record entries and the lay description of symptomatology history in concluding that the Veteran's current psychiatric disorders did not have an in-service onset or have a service-related etiology.  The Board also places greater probative weight on the opinions of the VA examiner's concerning the significant of the Veteran's in service complaints of nervousness and post-service history as these examiners have greater training and expertise to determine the nature and onset of an acquired psychiatric disorder.

Therefore, the Board finds that an acquired psychiatric disorder, to include depressive disorder, first manifested many years after service and is not shown to be causally or etiologically related to any disease, injury, or incident during service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for bilateral hearing loss so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that his bilateral hearing loss is the result of exposure to noise during service, specifically from aircraft, engine noise and heavy artillery fire.  In its January 2012 remand, the Board noted that the record was suggestive of bilateral hearing loss upon the Veteran's entrance into service and that an opinion addressing whether such bilateral hearing loss clearly and unmistakably existed prior to service, and if so, whether the preexisting bilateral hearing loss was aggravated by service, had not been obtained.  The Board directed that an etiological opinion addressing the etiology of the Veteran's bilateral hearing loss was to be obtained.

Such an opinion was obtained in March 2012.  The VA audiologist found that the Veteran's right and left ear hearing loss existed prior to service and were aggravated beyond the normal progression in service.  However, the VA audiologist also found that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service, reasoning that there was no significant shift in hearing from enlistment to discharge in either ear and noting that the left ear hearing had actually improved from enlistment.  This opinion is internally inconsistent in that the audiologist found that the Veteran's pre-existing hearing loss was aggravated beyond the normal progression in service and that there was no significant shift in hearing from enlistment to discharge.  The opinion also appears to suggest that this hearing loss both pre-existed service and did not pre-exist service.  In light of this inconsistency, such an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the March 2012 VA examiner for an addendum opinion.   If the examiner who drafted the March 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

With regards to the Veteran's right ear and/or left ear hearing loss, did such clearly and unmistakably pre-exist his service? 

(i) If so, is there clear and unmistakable evidence that the pre-existing hearing loss did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's right ear and/or left ear hearing loss, was such increase clearly and unmistakably due to the natural progress of the disease?

ii) If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) is the result of the Veteran's military service?  

In providing the foregoing opinions, the examiner should specifically address the Veteran's entrance audiometric examination, which appears to show right ear and left ear hearing loss, as well as the Veteran's contentions regarding his in-service noise exposure.

A detailed rationale for all opinions given should be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


